    Case 1:18-cv-11642-VM-DCF Document 228-11 Filed 06/11/21 Page 1 of 25




                               Exhibit K




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page12of
                                                               of24
                                                                  25
                             EXHIBIT 1
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page23of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page34of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page45of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page56of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page67of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page78of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page89of
                                                               of24
                                                                  25
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document228-11
                                     159-1 Filed 07/22/20
                                                 06/11/21 Page 9
                                                               10ofof24
                                                                      25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page10
                                                             11of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page11
                                                             12of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page12
                                                             13of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page13
                                                             14of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page14
                                                             15of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page15
                                                             16of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page16
                                                             17of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page17
                                                             18of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page18
                                                             19of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page19
                                                             20of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page20
                                                             21of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page21
                                                             22of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page22
                                                             23of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page23
                                                             24of
                                                               of24
                                                                  25
Case
Case1:18-cv-11642-VM-DCF
     1:18-cv-11642-VM-DCF Document
                          Document228-11
                                   159-1 Filed
                                         Filed07/22/20
                                               06/11/21 Page
                                                        Page24
                                                             25of
                                                               of24
                                                                  25
